DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

The amendment filed 2/25/21 has been considered and entered.  Claims 2,4,6 and 7 have been canceled.  Claims 22-32 have been added.  Claims 1,3,5 and 8-32 remain in the application with claims 8-19 having been withdrawn as being directed toward a non-elected invention.  Hence, claims 1,3,5 and 20-32 remain active for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 2/25/21, the 35 USC 103 rejection has been withdrawn.  However, the following rejections have been maintained and/or necessitated by the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,5,20-22,28,30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425).
Nieter (2,699,425) teaches electroplating electrical conductors whereby an insulating (claimed dielectric) base is coated with silver then plated with copper and finally a coating of silver is applied to the copper conductor layer (col. 2, line 70 – col. 6, line 13).  
Nieter (2,699,425) fails to specifically teach the range 5-16 microinches as it teaches up to 50 microinches.
Regarding claims 1 and 28, the claimed operating temperature of 200C would be met as both substrates are dielectrics.
Regarding claim 3, Nieter (2,699,425) teaches a copper conductor layer applied.
prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of 5-16 microinches that corresponds to the claimed range with the expectation of producing similar success as the claimed ranges falls within the cited range for success.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claims 20 and 30, the first silver is plated by reducing the sensitizing silver solution (col. 3, lines 60-75) and the second silver layer is silverplated (col. 6, lines 4-10).
Regarding claim 32, silver salt sensitizing solution is applied prior to form the silver layer (claimed seeding conductor).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with JP 09-111472.
Features detailed above concerning the teachings of Nieter (2,699,425) are incorporated here.
Nieter (2,699,425) fails to teach the insulting substrate to be polytetrafluroethylene (PTFE).
JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin prior to forming an electroplated copper layer (abstract).
.

Claims 23, 25-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with Schneble, Jr. et al. (3,269,861).
Features detailed above concerning the teachings of Nieter (2,699,425) are incorporated here.
Nieter (2,699,425) fails to teach coating silver on the sides of the conductor.
Schneble, Jr. et al. (3,269,861) teaches a similar process whereby a conductive copper trace (12) is coated with a metal layer including silver (18) and the coating is both on top of the copper layer and the sides thereof (Fig. 2 and Example 13, col. 12, lines 42-75).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieter (2,699,425) process to include silver coating on the sides of the copper conductor as evidenced by Schneble, Jr. et al. (3,269,861) with the expectation of achieving similar success in protection and solderability thereof.
Regarding claim 23, the claimed operating temperature of 200C would be met as both substrates are dielectrics.

Regarding claim 26, the claimed 5-16 microinches, Nieter (2,699,425) teaches thickness of up to 2 inches which is equivalent to 50 microinches.   Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of 5-16 microinches that corresponds to the claimed range with the expectation of producing similar success as the claimed ranges falls within the cited range for success.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claim 27, silver salt sensitizing solution is applied prior to form the silver layer (claimed seeding conductor).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with Schneble, Jr. et al. (3,269,861)  further in combination with JP 09-111472 further in combination with .
Features detailed above concerning the teachings of Nieter (2,699,425) in com,bination with Schneble, Jr. et al. (3,269,861) are incorporated here.
Nieter (2,699,425) in combination with Schneble, Jr. et al. (3,269,861) fails to teach the insulting substrate to be polytetrafluoroethylene (PTFE).
JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin prior to forming an electroplated copper layer (abstract).


Response to Amendment
Applicant’s arguments with respect to claims 1,3,5 and 20-32 have been considered but are not found persuasive.

Applicant argued prior art failed to teach the silver coating on the sides as well as the top of the conductor trace.
Schneble, Jr. et al. (3,269,861) teaches this as detailed above.

Prior Art
Tan et al. (2011/0121326) teaches coating copper traces with nickel and then silver.
Simka et al. (2012/0153478) and Hsu et al. (8,754,328) teach surrounding copper interconnect with silver.
Fumo et al. (8,236,373) teaches surround circuit with polymer coating on both sides and top thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715